                   Case 1:20-cv-08033-OTW Document 15
                                                   14 Filed 01/06/21
                                                            01/04/21 Page 1 of 2




                                                                U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District of New York
                                                                86 Chambers Street, 3rd floor
        MEMO ENDORSED                                           New York, NY 10007

                                                                January 4, 2021
          BY ECF
          Hon. Ona T. Wang
          United States Magistrate Judge
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
          New York, New York 10007-1312

                         Re: Gonzalez v. Comm’r of Soc. Sec., No. 20 Civ. 8033 (OTW)

          Dear Judge Wang:

                         This Office represents the Commissioner of Social Security (the “Commissioner”),
          the defendant in the above-referenced action, which the plaintiff brought pursuant to 42 U.S.C.
          § 405(g) to appeal the Commissioner’s decision to deny his application for Social Security
          disability benefits.

                          I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
          time for the Commissioner to file the certified administrative record in this case, from January 4,
          2021, to March 5, 2021. The extension is necessary due to delays in preparing the certified
          administrative record due to temporary workplace changes implemented by the Social Security
          Administration in response to the COVID-19 pandemic. These changes have significantly
          impacted the operations of the Social Security Administration’s Office of Appellate Operations
          and materially affected its ability to prepare certified administrative records and to obtain
          transcriptions of hearing recordings from private contractors.

                          The plaintiff consents to this request, and this is the first request for an extension
          of time to file the certified administrative record. I thank the Court for its consideration of this
          request.

SO ORDERED:                                              Respectfully,
                                                         AUDREY STRAUSS
                                                         Acting United States Attorney
Application GRANTED.
                                                          /s/ Amanda F. Parsels
                                                 BY:     AMANDA F. PARSELS
__________________________                               Assistant United States Attorney
Ona T. Wang          1/6/21                              Tel.: (212) 637-2780
United States Magistrate Judge                           Email: amanda.parsels@usdoj.gov
      Case 1:20-cv-08033-OTW Document 15
                                      14 Filed 01/06/21
                                               01/04/21 Page 2 of 2

                                                                      Page 2



cc:       Marisol Santos, Esq.
          Attorney for Plaintiff
